                                      1     Joseph W. Rose, State Bar No. 232261                 JESSE A. CRIPPS, SBN 222285
                                               joe@joeroselaw.com                                   jcripps@gibsondunn.com
                                      2     Mehran Tahoori, State Bar No. 283313                 KATHERINE V.A. SMITH, SBN 247866
                                               mehran@joeroselaw.com                                ksmith@gibsondunn.com
                                      3     ROSE LAW, APC                                        ASHLEY ALLYN, SBN 254559
                                            11335 Gold Express Drive, Suite 135                     aallyn@gibsondunn.com
                                      4     Gold River, California 95670                         GIBSON, DUNN & CRUTCHER LLP
                                            Telephone:   (916) 273-1260                          333 South Grand Avenue
                                      5     Facsimile:   (916) 290-0148                          Los Angeles, CA 90071-3197
                                            Email:       legalteam@joeroselaw.com                Telephone:    213.229.7000
                                      6                                                          Facsimile:    213.229.7520
                                            Attorneys for Plaintiffs
                                      7                                                          Attorneys for Defendant
                                                                                                 AT&T DIGITAL LIFE, INC.
                                      8

                                      9

                                      10                                        UNITED STATES DISTRICT COURT
11335 GOLD EXPRESS DRIVE, SUITE 135




                                      11                                    EASTERN DISTRICT OF CALIFORNIA
   GOLD RIVER, CALIFORNIA 95670




                                      12
          ROSE LAW, APC




                                                                                                 CASE NO. 14-CV-00351-MCE-CKD
                                      13   RAMSES GUTIERREZ, et. al. individually, and
                                           on behalf of all others similarly situated,           JOINT STIPULATION AND ORDER
                                      14                                                         REGARDING SCHEDULING ORDER
                                      15                           Plaintiff,
                                                                                                 ACTION FILED: March 10, 2014
                                                                                                 JUDGE: Hon. Morrison C. England
                                      16          v.

                                      17   CARTER BROTHERS SECURITY SERVICES,
                                           LLC., AT&T DIGITAL LIFE, INC.; and DOES 1
                                      18   through 10, inclusive,
                                           Defendants.
                                      19

                                      20

                                      21          Plaintiffs and Defendant AT&T Digital Life, Inc. (“AT&T”) (collectively with Plaintiffs, the

                                      22   “Parties”), by and through their respective counsel of record, hereby stipulate as follows:

                                      23          WHEREAS, on August 19, 2014, Plaintiffs filed a Motion to Conditionally Certify FLSA

                                      24   Collective Action (Dkt 54);

                                      25          WHEREAS, on November 24, 2014, Defendant Carter Brothers Security Services, LLC filed a

                                      26   Notice of Interlocutory Appeal with the Ninth Circuit (Dkt 65) resulting in a stay on Plaintiffs’ Class

                                      27   Certification Motion;

                                      28          WHEREAS, on March 20, 2015, the Court denied without prejudice to refiling Plaintiffs’ Class



14-CV-00351-
 MCE-CKD                                                  JOINT STIPULATION AND ORDER REGARDING SCHEDULING ORDER                                1
                                      1    Certification Motion given the length of time Plaintiffs’ certification request was pending while stayed

                                      2    because of Carter Brothers’ interlocutory appeal to the Ninth Circuit, and for purposes of managing its

                                      3    own docket (Dkt 68);

                                      4            WHEREAS, on March 30, 2017, Plaintiffs filed a Renewed Motion to Conditionally Certify

                                      5    FLSA Collective Action (Dkt 79);

                                      6            WHEREAS, on October 5, 2017, this Court denied without prejudice to renewal Plaintiffs’

                                      7    Motion to Conditionally Certify FLSA Collective Action (ECF No. 80) given that judgment was ordered

                                      8    againt Defendant Carter Brothers Security Services, LLC (Dkt 103);

                                      9            WHEREAS, on October 16, 2017, the Parties filed a Joint Status Report (Dkt 104);

                                      10           WHEREAS, on November 28, 2017, this Court entered a supplemental scheduling order (Dkt
11335 GOLD EXPRESS DRIVE, SUITE 135




                                      11   105);
   GOLD RIVER, CALIFORNIA 95670




                                      12           WHEREAS, on July 10, 2018, Defendant Carter Brothers Security Services, LLC, filed for
          ROSE LAW, APC




                                      13   Chapter 7 bankruptcy protection in the United States Bankrputcy Court for the Northern District of

                                      14   Georgia, Case number 18-61490-pwb, noticing Plaintiffs and Defendant AT&T Digital Life Inc. as

                                      15   creditors;

                                      16           WHEREAS, on July 18, 2018, this Court entered a Minute Order referring this matter to the

                                      17   Court’s Voluntary Dispute Resolution Program (Dkt. 109);

                                      18           WHEREAS, on August 24, 2018, the Parties informed the Court that they were currently

                                      19   engaged in settlement discussions and that they would report to the Court regarding the status of the

                                      20   matter and the settlement discussions by November 26, 2018;

                                      21           WHEREAS, on November 26, 2018, the Parties informed the Court that they were still engaged

                                      22   in settlement discussions and that they would report to the Court regarding the status of the matter and

                                      23   the settlement discussions by January 29, 2019;

                                      24           WHEREAS, the Parties are still engaged in settlement discussions and wish to amend the Court’s

                                      25   scheduling order to allow additional time and resources on concentrated settlement discussions to try to

                                      26   resolve the case;

                                      27           WHEREAS, the Parties agree to report to the Court regarding the status of the matter and

                                      28   settlement discussions by January 29, 2019;



14-CV-00351-
 MCE-CKD                                                  JOINT STIPULATION AND ORDER REGARDING SCHEDULING ORDER                                 2
                                      1           NOW THEREFORE, the Parties hereby stipulate, subject to the approval of this Court, that:

                                      2           1.      The November 28, 2017, supplemental scheduling order (Dkt 105) is vacated pending

                                      3    the Parties’ settlement discussions; and

                                      4           2.      The Parties will file a Joint Status Report on or before January 29, 2019, regarding the

                                      5    status of settlement discussions and a proposed amendment to the scheduling order.

                                      6

                                      7    IT IS SO STIPULATED.

                                      8            Dated: December 10, 2018            GIBSON, DUNN & CRUTCHER LLP
                                      9

                                      10                                               By:    /s/ Katherine V.A. Smith, as auth. On 12/10/18
                                                                                                Katherine V.A. Smith
11335 GOLD EXPRESS DRIVE, SUITE 135




                                      11
   GOLD RIVER, CALIFORNIA 95670




                                                                                       Attorneys for Defendant AT&T Digital Life, Inc.
                                      12
          ROSE LAW, APC




                                      13
                                                  Dated: December 10, 2018             ROSE LAW, A PROF. CORP.
                                      14

                                      15                                               By:    /s/ Joseph W. Rose
                                                                                               Joseph W. Rose
                                      16
                                                                                       Attorneys for Plaintiff
                                      17

                                      18          IT IS SO ORDERED.
                                      19

                                      20   Dated: December 30, 2018
                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28




14-CV-00351-
 MCE-CKD                                                  JOINT STIPULATION AND ORDER REGARDING SCHEDULING ORDER                                3
